DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on September 26, 2019. It is noted, however, that applicant has not filed a certified copy of the 201910916059.8 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 23, 2021 has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 2, before “anamorphic”, “An” should be deleted and “an” should be inserted.
Claim 2 is objected to because of the following informalities: In an effort to provide proper antecedent basis for the cardinal lenses;
In line 2, after “(6),” and before “seventh”, “The” should be deleted and “a” should be inserted.

In line 3, after “(8),” and before “ninth”, “the” should be deleted and “a” should be inserted.
In line 3, after “(9),” and before “tenth”, “the” should be deleted and “a” should be inserted.
In line 3, after “(10),” and before “eleventh”, “the” should be deleted and “a” should be inserted.
In lines 3-4, after “(11), and” and before “twelfth”, “the” should be deleted and “a” should be inserted.
Claim 3 is objected to because of the following informalities:  In line 9, after “of the” and before “lenses”, “12th” should be deleted and “12” inserted.
 Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 
Claims 1-11 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 of prior U.S. Patent Number 10,831,002. This is a statutory double patenting rejection.
U.S. Patent Application 16/753,392
U.S. Patent Number 10,831,002
Claim 1
A large aperture anamorphic lens comprising: An anamorphic group comprising cylindrical lenses and an imaging group comprising spherical lenses, wherein the anamorphic group and the imaging group are dispose with respect from an object side to an image side; wherein the anamorphic group, from the object side to the image side, sequentially arranges a first lens (1), a second lens (2), and a third lens (3), wherein the first lens (1) and the second lens (2) comprise cylindrical lenses with negative optical power, wherein the third lens (3) comprises a positive optical power cylindrical lens; wherein the imaging group comprise a fourth lens (4) and to an N-th lens in an order along a direction of an 1-3/f4-N); 30 millimeter (mm) < f4-N < 40 mm; 1.20 < f4-N/ f1-3< 1.50; wherein f comprises a focal length of lenses in an X direction, where the subscript number of f represents a number of the nth lenses of the anamorphic lens, thus f1 comprises the focal length in the X direction of the first lens, and f1-n comprises the combined focal length of the first to Nth lenses in the X direction of N number of lenses.

A large aperture anamorphic lens comprising: An anamorphic group comprising cylindrical lenses and an imaging group comprising spherical lenses, wherein the anamorphic group and the imaging group are dispose with respect from an object side to an image side; wherein the anamorphic group, from the object side to the image side, sequentially arranges a first lens (1), a second lens (2), and a third lens (3), wherein the first lens (1) and the second lens (2) comprise cylindrical lenses with negative optical power, wherein the third lens (3) comprises a positive optical power cylindrical lens; wherein the imaging group comprise a fourth lens (4) and to an N-th lens in an order along a direction of an 1-3/f4-N); 30 millimeter (mm) < f4-N < 40 mm; 1.20 < f4-N/ f1-3< 1.50; wherein f comprises a focal length of lenses in an X direction, where the subscript number of f represents a number of the nth lenses of the anamorphic lens, thus f1 comprises the focal length in the X direction of the first lens, and f1-n comprises the combined focal length of the first to Nth lenses in the X direction of N number of lenses.

The large aperture anamorphic lens according to claim 1, wherein the imaging group comprises a fourth lens (4), a fifth lens (5), a sixth lens (6), The seventh lens (7), the eighth lens (8), the ninth lens (9), the tenth lens (10), the eleventh lens (11), and the twelfth lens (12).
Claim 2
The large aperture anamorphic lens according to claim 1, wherein the imaging group comprises a fourth lens (4), a fifth lens (5), a sixth lens (6), The seventh lens (7), the eighth lens (8), the ninth lens (9), the tenth lens (10), the eleventh lens (11), and the twelfth lens (12).

The large aperture anamorphic lens according to claim 2, wherein the optical power distribution of the lenses constituting the anamorphic group and the lenses constituting the imaging group comprise the following relationship: -1.40 < f2-3/ f1 < -1.25; 1.50 < f4-7/ f4-12 < 2.60; 0.60 < f8-12/ f4-12< 0.80; 0.90 < f10-12/ f8-12< 1.30; wherein f comprises a focal length of lenses in an X direction, where the subscript number of f represents a number of the 12th lenses of the anamorphic lens, thus f1 comprises the focal length in the X direction of the first lens, and f1-12 comprises the combined focal length of the first to 12th lenses in the X direction of twelve lenses.
Claim 3
The large aperture anamorphic lens according to claim 2, wherein the optical power distribution of the lenses constituting the anamorphic group and the lenses constituting the imaging group comprise the following relationship: -1.40 < f2-3/ f1 < -1.25; 1.50 < f4-7/ f4-12 < 2.60; 0.60 < f8-12/ f4-12< 0.80; 0.90 < f10-12/ f8-12< 1.30; wherein f comprises a focal length of lenses in an X direction, where the subscript number of f represents a number of the 12th lenses of the anamorphic lens, thus f1 comprises the focal length in the X direction of the first lens, and f1-12 comprises the combined focal length of the first to 12th lenses in the X direction of twelve lenses.
Claim 4
The large aperture anamorphic lens according to claim 3, wherein the fourth lens (4), the seventh lens (7), the eighth lens (8), and the twelfth lens (12) comprise spherical lenses with negative optical power, and wherein the fifth lens (5), the sixth lens (6), the ninth lens 

The large aperture anamorphic lens according to claim 3, wherein the fourth lens (4), the seventh lens (7), the eighth lens (8), and the twelfth lens (12) comprise spherical lenses with negative optical power, and wherein the fifth lens (5), the sixth lens (6), the ninth lens 

The large aperture anamorphic lens according to claim 3, wherein the second lens (2) and the third lens (3) are configured to be joined together.
Claim 5
The large aperture anamorphic lens according to claim 3, wherein the second lens (2) and the third lens (3) are configured to be joined together.
Claim 6
The large aperture anamorphic lens according to claim 2, wherein the sixth lens (6) and the seventh lens (7) are configured to be joined together.
Claim 6
The large aperture anamorphic lens according to claim 2, wherein the sixth lens (6) and the seventh lens (7) are configured to be joined together.
Claim 7
The large aperture anamorphic lens according to claim 2, wherein the eighth lens (8) and the ninth lens (9) are configured to be joined together.
Claim 7
The large aperture anamorphic lens according to claim 2, wherein the eighth lens (8) and the ninth lens (9) are configured to be joined together.
Claim 8
The large aperture anamorphic lens according to claim 2, wherein the eleventh lens (11) and the twelfth lens (12) are configured to be joined together.
Claim 8
The large aperture anamorphic lens according to claim 2, wherein the eleventh lens (11) and the twelfth lens (12) are configured to be joined together.

The large aperture anamorphic lens according to claim 2, wherein a length of the anamorphic lens is less than 115 mm, and a maximum outer diameter of the anamorphic lens is less than 80 mm.
Claim 9
The large aperture anamorphic lens according to claim 2, wherein a length of the anamorphic lens is less than 115 mm, and a maximum outer diameter of the anamorphic lens is less than 80 mm.
Claim 10
The large aperture anamorphic lens according to claim 2, wherein the anamorphic lens has a focal length in a Y direction of 35 mm and an aperture of 1.8.
Claim 10
The large aperture anamorphic lens according to claim 2, wherein the anamorphic lens has a focal length in a Y direction of 35 mm and an aperture of 1.8.
Claim 11
The large aperture anamorphic lens according to claim 2, wherein a mass of the anamorphic lens is less than 700 gram (g).
Claim 11
The large aperture anamorphic lens according to claim 2, wherein a mass of the anamorphic lens is less than 700 gram (g).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dewald (U.S. Patent Number 5,930,050) and Neil (U.S. Patent Publication 2015/0212301) both teach anamorphic lens systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
08 March 2022